DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               Status of the Claims
2.	Claims 7-12 and 15-19 are currently pending. Claims 7-8 have been withdrawn without traverse as being drawn to a non-elected invention. Claims 9-12 and 15-19 are currently under examination. This office action is in response to the amendment filed on 1/20/2022

   EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Julie Lapos-Kuchar on 02/1/2022.
The application has been amended as follows: 
Claims 7 and 8 are cancelled. 
Claim 9 is amended such that the phrase “the composition according to claim 7” is replaced with “a composition comprising a vinyl ether compound of the formula (CF3)2CFCF(CF3)OCF=CF2”. 

Allowable Subject Matter
4.	Claims 9-12 and 15-19 are allowed.
The claims are allowable over the closest prior art of record of Brothers (US 2013/0303710 A1), Peng (US 2010/0113691 A1) and Pham (US 2013/0046058 A1).
Brothers teaches a melt processable copolymer which includes from 40-99 mol% of tetrafluoroethylene unit, which are derived from a polymerizable fluorinated olefinic monomer, and from 1 to 60 mol% of at least one other monomer where the additional monomer can be a perfluoro(alkyl vinyl ether) in which the linear or branched alkyl group contains 1 to 5 carbon atoms (paragraph 0018). 
Brothers does not teach or fairly suggest the claimed fluoropolymer made from a composition having the claimed perfluoro vinyl ether compound in light of the unexpected results of the use of the particular compound as indicated by applicant.  
Peng teaches a melt processable copolymer which includes from 40-98 mol% of tetrafluoroethylene unit, which are derived from a polymerizable fluorinated olefinic monomer, and from 2 to 60 mol% of at least one other monomer where the additional monomer can be a perfluoro(alkyl vinyl ether) in which the linear or branched alkyl group contains 1 to 5 carbon atoms (paragraph 0016). Peng further teaches that preferred polymers include a copolymer of tertafluoroethylene/perfluoro(methyl vinyl ether) and perfluoro (alkyl vinyl ether) where the alkyl group has a least two carbon atoms (paragraph 0017). 
Peng does not teach or fairly suggest the claimed fluoropolymer made from a composition having the claimed perfluoro vinyl ether compound in light of the unexpected results of the use of the particular compound as indicated by applicant.  
Pham teaches a melt processable copolymer which includes from 40-98 mol% of tetrafluoroethylene unit, which are derived from a polymerizable fluorinated olefinic monomer, and from 2 to 60 mol% of at least one other monomer where the additional monomer can be a 
Pham does not teach or fairly suggest the claimed fluoropolymer made from a composition having the claimed perfluoro vinyl ether compound in light of the unexpected results of the use of the particular compound as indicated by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                                      Conclusion
5.	Claims 9-12, 15-19 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID L MILLER/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763